Citation Nr: 1519193	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for lumbosacral spine degenerative disc disease status-post fusion.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy with leg cramps.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy with leg cramps.

4.  Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1995 to November 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Regional Office (RO) in Salt Lake City, Utah.  Subsequently, the case has been transferred to the RO in Oakland, California.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initially, the Board notes a review of the record shows that the Veteran filed a claim for disability benefits from the Social Security Administration (SSA) in June 2014.  See January 2015 Congressional Inquiry.  A remand is needed to obtain any determination and medical records relied upon by SSA.  In the event that such records may be pertinent to the claim on appeal, on remand, an attempt should be made to obtain any medical records relied upon for the SSA disability determination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.

2.  Thereafter, readjudicate the Veteran's claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


